TURBOCHEF TECHNOLOGIES, INC.

STOCK OPTION FIXED EXERCISE

AMENDMENT AGREEMENT

 

 

 

 

 

 

 

Name:

 

Richard E. Perlman

 

Date of
Agreement:

 

December 27, 2007

 

 

 

 

 

 

 

 

Option Grant(s) :

277,778 shares from a grant dated 10/29/03 at exercise price of $5.25

 

 

 

 

 

 

 

PLEASE NOTE THAT BY YOUR SIGNATURE BELOW, YOU ARE ACKNOWLEDGING THAT YOU HAVE
READ THIS ELECTION FORM AND AGREE TO THE AMENDMENT OF YOUR IDENTIFIED STOCK
OPTION AGREEMENT(S) WITH RESPECT TO OPTIONS VESTED AFTER DECEMBER 31, 2004
(“STOCK OPTION AGREEMENTS”) AS DESCRIBED BELOW.

 

As a precaution to possible adverse tax consequences under Section 409A of the
Internal Revenue Code and the regulations promulgated thereunder (“409A”)
TurboChef Technologies, Inc. (the “Company”) is offering you an opportunity to
amend your Stock Option Agreement(s) to commit to an exercise date or exercise
period for your stock options. You may choose to exercise all or part of your
stock options in one calendar year and some or the balance in another calendar
year, and you may choose to exercise your options only in connection with the
events of: change of control, termination of service or employment, death or
disability or expiration of the options. If you are in agreement, you must
decide whether you wish to exercise options in a given calendar year (select
Annual Exercise Election below and complete the required information) or only at
the Required Exercise Events (change of control, termination of service or
employment, death or disability or expiration of the options). Even if you
select the Annual Exercise Election, you may be required to exercise your
options earlier if a Required Exercise Event occurs. If you make no election,
then by default if you execute and return this agreement you will be deemed to
have agreed to exercise all of your options as provided for under the Required
Exercise Events. This agreement does not extend the expiration date of your
stock options, which is 10 years from the original grant date. If you wish to
accept this offer, please execute and return this agreement to the Company
before the deadline below.

 

I agree with TurboChef Technologies, Inc. (the “Company”) to exercise my stock
options under the Stock Option Agreements, if at all, on the dates indicated or
during the periods and under the provisions set forth below. I agree at the time
of exercise to proffer the amount of the exercise price and fulfill any and all
obligations to provide the Company any amount required to cover the obligations
for tax withholding on my behalf. I agree that my stock options shall expire and
be forfeited if I do not complete the exercise of the options under the Stock
Option Agreements consistent with this agreement and my elections and the
associated timing set forth hereunder and in accordance with the reasonable
policies and procedures of the Company. This agreement shall be interpreted as
reasonably possible to comply with 409A to avoid the adverse tax consequences of
409A.

 

o 

 

Annual Exercise Election: I hereby elect to exercise my options under the Stock
Option Agreements (those vesting after December 31, 2004), if at all, as
indicated in the Annual Exercise Schedule below, or at a Required Exercise Event
that earlier applies. I understand and agree that options not exercised within
the scheduled period for exercise will expire and be forfeited at the end of the
scheduled period.

Annual Exercise Schedule

Describe Option Grant to be Exercised in Whole or in Part

Number of Shares

Exercise Year  

(Must be after 2007)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Required Exercise Events: Notwithstanding any annual exercise election above,
the provisions of any other required exercise event described below otherwise
providing a later exercise period, any provision of the Stock Option Agreements
or the Company’s 2003 Stock Incentive Plan or any other agreement with the
Company to the contrary, I will exercise my options under the Stock Option
Agreements (i.e., those options vested after December 31, 2004) as provided
below within the earliest exercise period specified for the following exercise
events, if I choose to exercise them at all, at the end of which period the
options will expire if not exercised:

 

Death. If I die while employed or in service to the Company, my beneficiary or
estate may exercise my options under the Stock Option Agreements only during the
six-month period that commences on the January 1 or July 1 coincident with or
next following my date of death.

 

Disability. If I incur a “Disability” while employed or in service to the
Company (as determined by the Compensation Committee of the Company’s Board of
Directors and which meets the requirements of being considered “disabled” as
defined in 409A(a)(2)(C)), my options under the Stock Option Agreements may be
exercised only during the six-month period that commences on the January 1 or
July 1 coincident with or next following the date on which I become “disabled”.

 

Change of Control. If the Company incurs a Change of Control, which qualifies as
a “change in the ownership or effective control” of the Company under 409A, then
all options under the Stock Option Agreements shall be exercisable immediately
prior to the Change of Control and, to the extent not cancelled in connection
with such Change of Control, the options will remain exercisable until the last
day of the calendar year in which the Change of Control occurs.

 

Other Termination of Service or Employment. If I am not a “specified employee”
(as defined in 409A(a)(2)(B)(i); e.g., a director) and my services are
terminated other than due to my death or Disability, then my options under the
Stock Option Agreements shall be exercisable beginning on the date of my
termination of services and ending on (A) the date 30 days later, or (B) the
December 31st coincident with or next following my termination of services,
whichever is earlier. If I am a “specified employee” (as defined in
409A(a)(2)(B)(i); e.g., an officer) and my employment is terminated other than
due to my death or Disability, then my options under the Stock Option Agreements
shall be exercisable beginning on the day following the date six months after my
termination of employment and ending on (A) the date 30 days later, or (B) the
December 31st coincident with or next following such commencement date,
whichever is earlier.

 

Expiration of Options. The options under the Stock Option Agreements shall be
exercisable beginning on January 1 of the year in which the options expire under
their terms (other than by reason of any provision of this amendment agreement)
and ending on their expiration date.

 

I understand that the occurrence of a later required exercise event, such as
termination of employment after a change of control, may result in a new and
shorter exercise period applicable to my options under the Stock Option
Agreements.

 

 

 

 

 

TurboChef Technologies, Inc.

 

 

 

 

 

 

 

 

 

/s/Richard E. Perlman

 

 

 

/s/Dennis J. Stockwell

Signed:

 

 

By:

 

 

 

 

 

Name (printed):  Richard E. Perlman

 

Dennis J. Stockwell, VP & General Counsel

 

 

Date:

 

12/27/07

 

Date:

 

12/27/07

 

 

 

 

 

 

 

 

IMPORTANT DEADLINE: You must ensure that this election agreement is received by
TurboChef Technologies, Inc. at the contact information below no later than
12:00 pm (Noon) on December 28, 2007. If this agreement form is not received by
then or is improperly completed, it may not be accepted by the Company. If,
within 24 hours of you sending this form, you have not received an email
confirmation that it was received and accepted, please call Dennis Stockwell at
678.987.1714 or Miguel Fernandez at 678.987.1704. If by 1:00 p.m. on
December 28, 2007, you have not received an email confirmation that this
agreement form was received and accepted, please call Dennis Stockwell at
678.987.1714 or Miguel Fernandez at 678.987.1704.

 

--------------------------------------------------------------------------------

 

Schedule to Exhibit 10.25

Stock Option Fixed Exercise Amendment Agreement

 

 

The following directors and executive officers named in this Annual Report on
Form 10-K for the year ended December 31, 2007 were parties to a Stock Option
Fixed Exercise Amendment Agreement with TurboChef Technologies, Inc.:

 

Name

Date of Agreement

Options Subject to Amendment

 

Richard E. Perlman

12/27/07

277,778 shares, grant dated 10/29/03 at $5.25

 

James K. Price

12/26/07

277,778 shares, grant dated 10/29/03 at $5.25

 

James A. Cochran

12/26/07

88,889 shares, grant dated 10/29/03 at $5.25

 

 

15,000 shares, grant dated 5/3/05 at $10.35

 

Paul P. Lehr

12/27/07

40,000 shares, grant dated 5/3/05 at $10.35*

 

J. Thomas Presby

12/26/07

22,500 shares, grant dated 10/29/03 at $5.25

 

William A. Shutzer

12/26/07

22,500 shares, grant dated 10/29/03 at $5.25

 

Raymond H. Welsh

12/26/07

18,333 shares, grant dated 10/29/03 at $5.25

 

James W. DeYoung

12/27/07

18,333 shares grant dated 10/29/03 at $5.25

 

_______________________

*All elections above were under the default provisions of the agreement form
except Mr. Lehr, who opted to exercise all of the options during the year 2008.

 

--------------------------------------------------------------------------------